Citation Nr: 1047646	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1952 to January 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to a TDIU rating.

The Veteran testified during a hearing before RO personnel in May 
2005; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
November 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  

The Veteran contends that he is entitled to a TDIU rating, as his 
service-connected disabilities render him unemployable.  His 
service-connected disabilities consist of varicose veins rated as 
40 percent disabling, pulmonary emboli associated with varicose 
veins rated as 30 percent disabling, and postoperative residuals 
of pilonidal cyst rated as zero percent (noncompensable) 
disabling.  

The Veteran submitted an Application for Increased Compensation 
Based on Individual Unemployability (VA Form 21- 8940) in April 
1996, reporting that he was in receipt of Social Security 
Insurance (SSI) benefits.  

In September 2008, the Board remanded this case, in part, to 
obtain any records that the Social Security Administration (SSA) 
might have regarding the award of SSI benefits.  The AMC/RO then 
requested that SSA provide those records.  In a November 2008 
response, SSA informed VA that the requested records could not be 
sent, as they had been destroyed.  As part of the remand, the 
Veteran was to be afforded a VA medical examination to determine 
whether his service-connected disabilities precluded him from 
obtaining or maintaining substantially gainful employment.  In 
October 2009, the Veteran's service representative informed VA 
that the Veteran was physically unable to appear for a VA medical 
examination.

In June 2010, this Veterans' Law Judge requested a medical 
opinion concerning whether the Veteran's service-connected 
disabilities alone, caused him to be unemployable.  In an August 
2010 response, a VA cardiologist, after a thorough review and 
recitation of the evidence in the claims folder, concluded that 
the Veteran's service-connected disabilities alone did not 
preclude him from obtaining or maintaining substantially gainful 
employment.   

The Veteran was provided with a copy of the medical opinion, and 
in a December 2010 response, submitted medical evidence including 
a physician's prescription for a recliner chair and a trapeze for 
his bed.  The Veteran submitted a medical authorization for VA to 
obtain medical records from his physician, R.C., M.D.  He also 
informed VA that he had been released from Raritan Valley 
Rehabilitation Home where he had been confined due to his 
disabilities.  Finally, the Veteran stated that he could not 
walk, and that his left leg was swollen and scaly.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 (2010).  
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2010).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities resulting 
from common etiology or a single accident; (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric; (4) 
Multiple injuries incurred in action; or (5) Multiple 
disabilities incurred as a prisoner of war.

With a combined total rating of 60 percent for varicose veins and 
pulmonary emboli, disabilities considered to be resulting from 
common etiology, the Veteran meets the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2010).  
The Board must determine whether competent medical evidence of 
record shows that the Veteran's service-connected disabilities 
alone preclude him from engaging in substantially gainful 
employment.

It appears that additional development is required prior to 
adjudication of this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain medical records 
from R.C., M.D., and from the Raritan Valley 
Rehabilitation Home regarding their 
treatment of the Veteran at any time since 
2005.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



